Citation Nr: 0107619	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Initial evaluation of post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to an effective date earlier than July 14, 
1997, for the award of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO, in that 
decision, granted service connection for PTSD and assigned a 
50 percent rating, effective from July 14, 1997.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In the February 2000 substantive appeal, the veteran clearly 
raised the issue of entitlement to an effective date earlier 
than July 14, 1997, for the award of service connection for 
PTSD.  The next question that the Board must address is 
whether this issue was reasonably raised within the notice of 
disagreement (NOD) of July 1998.  In July 1998, the veteran 
stated that he had been treated for PTSD in 1988 and 1995.  
While the Board finds that this was not a clear or precise 
NOD regarding this issue, the Board is required to review all 
issues which are reasonably raised from a liberal reading of 
the veteran's statements.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Further, as has also been noted by 
U.S. Court of Appeals for Veterans Claims (Court), the 
statute, 38 U.S.C.A. §  7105(West 1991), does not impose 
technical pleading requirements.  See Tomlin v. Brown, 5 Vet. 
App. 355  (1993).  As a result, the Board must find that the 
veteran has filed a timely NOD with regard to the claim of 
entitlement to an effective date earlier than July 14, 1997, 
for the award of service connection for PTSD.  As no 
statement of the case appears to have been issued, the claim 
of entitlement to an effective date earlier than July 14, 
1997, for the award of service connection for PTSD remains 
pending in appellate status (see 38 C.F.R. § 3.160(c) (2000)) 
and requires further action by the RO.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.26 (2000); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In reviewing this case under the new and old criteria, the 
Board must note that there appears to be additional records 
available from the veteran's Social Security Administration 
(SSA) claim, his workers' compensation claim, and his claim 
for VA vocational rehabilitation.  The RO attempted to obtain 
the records regarding his SSA claim in January 1999.  While 
the claims file contains some SSA records, it is unclear if 
the VA has all of the pertinent records in question, 
particularly the medical records.   

The Board finds that additional information is required to 
determine the degree of industrial impairment resulting from 
the service-connected disabilities and to determine if the 
veteran is unemployable as the result of the service-
connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).  The medical records, at present, do not clearly 
indicate whether the veteran is unemployable as the result of 
either his service-connected or his nonservice connected 
disabilities.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. at 537) 
the Board may not reject a claim for a total rating based on 
individual unemployability without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement an effective date earlier 
than July 14, 1997, for the award of 
service connection for PTSD and including 
citation to all relevant law and 
regulation pertinent to this claim.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue 
will be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The RO should request the veteran to 
list all of his current disabilities, 
both service connected and nonservice 
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  The veteran is asked to note any 
medical evaluations associated with his 
SSA claim, his workers' compensation 
claim, and his VA vocation rehabilitation 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

4.  The RO should obtain from the SSA a 
copy of any disability determination it 
has made for the veteran and a copy of 
the record upon which any such 
determination was based, including all 
pertinent medical records.  The RO should 
invite the attention of the SSA to 
38 U.S.C.A. § 5106 (West 1991).  If 
additional SSA records are obtained, 
these records should be associated with 
the veteran's claims folder.  If not, the 
steps taken to obtain the records and the 
response of the SSA should be made part 
of the record in the claims folder.  

5.  The veteran should be requested to 
indicate whether he has received an award 
of workers' compensation benefits.  With 
authorization from the veteran, the RO 
should obtain through appropriate 
channels a copy of any workers' 
compensation determination made and a 
copy of the medical records upon which 
the award was based. 

6.  All records regarding the veteran's 
VA vocational rehabilitation claim should 
be associated with the veteran's claims 
folder.

7.  If the veteran indicates that his 
noncompensable service-connected 
condition impairs his employability, an 
appropriate evaluation should be 
performed to determine the nature and 
extent of this disability (if any). 

8.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as a result of his service-connected 
disabilities versus his nonservice-
connected disabilities.  The claims 
folder should be made available to the 
social worker prior to the examination of 
the veteran.

9.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a GAF score for 
each psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

The psychiatrist should identify the 
frequency and severity of all findings, 
as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

10.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports or a report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

11.  Upon completion of the above, the RO 
should again review the record.  If a 
combined 100 percent schedular evaluation 
is not established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability 
with consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2000).  If the veteran 
has raised any additional claims, such 
claims should be fully adjudicated before 
a determination of whether he is entitled 
to total rating based on individual 
unemployability is made.  The veteran is 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991). 

12.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




